Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II, claims 2 and 19-25 in the reply filed on 02 December 2021 is acknowledged. After perusal of the restriction requirement the Examiner has decided to rejoin Group I, claims 1, 3-8 and 12. An action on the merits of pending claims 1-8, 12 and 19-25 is contained below. Claims 1-8, 12 and 19-25 are pending in the application (Preliminary amendment filed 07/19/2018).
Priority
This application is a 371 of PCT/EP2017/051581 filed 01/26/2017. This application claims foreign priority to EPO 16152744.5 filed 01/26/2016, under 35 U.S.C. 119(a)-(d). The certified copy of the priority document has been filed. 
The parent application EPO 16152744.5 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-8, 12 and 19-25 of this application. The priority date accorded is 01/26/2016.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed 10/25/2021, 03/01/2021, 10/28/2020 and 07/19/2018 for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Objections
Claims 3-8, 12 and 19-25 are objected to because of the following informalities: Dependent Claims 3-8, 12 and 19-25 should start with the term ‘The’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-8 and 12 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of reducing obesity in an infant, does not reasonably provide enablement for the method of preventing all the health disorders as recited in claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The level of one of ordinary skill
(C) The amount of direction provided by the inventor
(D) The existence of working examples
 (E) The level of predictability in the art
 (F) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Nature of the Invention
Claim 1 is drawn to a method of preventing later in life health disorder in an infant or a young child wherein the disorders are cardiovascular disease, hypertension, dyslipidemia, sleep apnea, arthritis, hyperuricemia, gall bladder disease and metabolic syndrome via administration of a nutritional composition comprising at least one sialylated oligosaccharide. Dependent claims specific oligosaccahrides, additional components and formulations.
	The breadth of the claims
The instant claims are drawn to a method of prevention of several health disorders later in life of an infant or child. The term prevention is defined as avoiding the occurrence of disorder later in life (specification-page 7, last para). Avoiding the occurrence is prevention. Prevention is seen to include the administration of the claimed compound(s) to a healthy infant or child, and subsequent exposure to conditions that would cause the disorders, wherein the said compounds prevent said exposure from manifesting itself in said subject.
	The amount of direction provided by the inventor
	The background section of the specification cites references regarding infant feeding patterns, satiety and GLP-1. There are no references to preventive measures.
	The existence of working examples
The working examples set forth in the instant specification are drawn to an example of a composition, activation of NCI-H716 cells by sialylated oligosaccharides. The examples provided do not show that the instant compounds can be used in a method of preventing later in life health disorders in an infant or child. 


The level of Predictability in the Art
It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity. In re Fisher, 427.2d 833, 166 USPQ (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary to satisfy the statute. 
Avoiding is same as “Preventing”. It is interpreted to mean the complete and total blocking of all the claimed disorders for an indefinite period of time.  Prevention is seen to include the administration of the said compounds to a healthy subject (infant or child in the instant case), and subsequent exposure to conditions that would cause the disorders, wherein the said compounds prevent said exposure from manifesting itself in said subject so exposed. Any therapy which merely reduces the number or severity of symptoms, or which is effective for a period shorter than the subject’s remaining lifespan, is considered to be ineffective at preventing a disease/disorder. In general, preventing diseases/disorders is not possible as any so-called preventive effects of an active agent (silylated oligosaccharide in the instant case) are expected to cease when they are cleared from the patient’s system.  More generally, prevention, that too later in the life of an infant or child, in in the sense being used herein is not a recognized clinical outcome in the art, as no treatment is perfectly effective. 
According to Carretero et al (Circulation, 2000, 101, 329-335) hypertension (BP) has a genetic component to it. Gibfosky (Am J Manag Care 2014, 20, S218-S135) the cause of arthritis is unknown. It also has genetic and environmental triggers (page S129, left col). With etiology being different for different disorders, it is highly unpredictable that a composition comprising at least one sialylated oligosaccharidecan prevent all the claimed disorders. Therefore, the art is highly unpredictable regarding prevention/avoiding the disorders later in life. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to represent the method of prevention as recited in the instant claims. Thus, the specification fails to provide sufficient support of the broad use of the compounds for preventing as recited in the instant claims.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for ideas that may or may not be workable”. 
Therefore, in view of the Wands factor and In re Fisher (CCPA 1970) discussed above, there is no assurance of success in preventing the later in life disorders as recited in the instant claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 19-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Van Neerven et al (WO 2011/096808 A1; cited in IDS filed 07/19/2018; ‘Neerven). 
reducing the risk of obesity in an infant later in life comprising administering a composition comprising at least one sialylated oligosaccharide (page 6, lines14-18; page 11, lines 1-5; page 13, lines 22-30; method of claim 1). This also reads on excessive fat mass accumulation as in claim 1. Neerven’s compositions comprising the prebiotics is also for promoting human health, which includes an infant and child (Abstract, page 1, lines 1-3). Therefore, Neerven’s teaching reads on the method of claim 2, namely promoting healthy growth in an infant or young child.
The sialylated oligosaccharide can be 3’-sialyllactose and 6’-sialyllactose (page 13, lines 25-26; limitation of claims 3, 19). The sialylated oligosaccharide can be present in an amount of 0.01-10 grams per 100 grams of the composition. This equates to an amount of 0.01-10% by weight (page 7, lines 8-10; limitation of claims 4, 20). The composition can contain additional components like FOS and GOS (page 12, lines 4-7; limitation of claims 5, 21). The composition can contain inulin and fucose containing oligosaccharides (page 7, lines 14-22; limitation of claims 5, 21). Additional components also include sialyllactoses like 2FL, 3FL, DFL, LNT and LNnT (page 23, lines 1-7; limitation of claims 6, 21). Probiotics are also included as components in the range of 106-107 cfu/g (page 13, lines 3-5; page 22, lines 7-9; limitation of claims 7, 23). The composition is provided in the form of an infant formula, follow on formula, formula diet, dietary supplement and in the form of cereals (page 9, lines 26-33; page 10, lines 10-33; page 13, lines 6-7; limitation of claims 8, 24).
Neerven’s teachings also anticipate claim 2 for a method for use in reducing and/or controlling food intake in an infant or young child.
With regard instant claim 2 reciting a preamble of "for reducing and/or controlling food intake in an infant or a young child" and "for promoting a healthy growth in an infant or a young If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)." In the instant case the body of the claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the recited purpose or intended use does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. Further, while the prior art implies administering the consumable product comprising the claimed components to an infant or young child as explained above, this limitation is not seen in the body of the instant claims encompassing any step of administering to any subject. See also MPEP 2112.02 at II, providing "However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated. In reMay, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)...  The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use."
As detailed above, the claim language does not require administering any particular amount of said composition in relation to the recited purpose or intended use nor do the claims rejected above define any particular patient population for treatment beyond "an infant or a young child", and further this limitation is not seen in the body of the instant claims encompassing any step of administering to any subject.
	Therefore, Neerven anticipates claims 1-8 and 19-24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Van Neerven et al (WO 2011/096808 A1; cited in IDS filed 07/19/2018; ‘Neerven).
Neerven’s teachings are set forth above. Neerven does not expressly teach the claimed method wherein infants or young children meet one of the criteria as in claims 12 and 25.
	However, Neerven, which is drawn to reducing obesity, teaches that its formulations comprising sialylated oligosaccharides is for reducing the risk of development of overweight (page 13, lines 28-30). In view of this teaching one of ordinary skill in the art will look for infants and young children having criteria recited in claims 12 and 25 for administering the claimed compositions (also taught by Neerven) in the method of claims 1 and 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to look for infants and young children having criteria recited in claims 12 and 25 for administering the claimed compositions since the prior art suggests administration for infants and children that have weight gain.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.'" KSR, 550 U.S. at, 82 USPQ2d at 1396.  Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) " Obvious to 
According to the rationale discussed in KSR above, the rationale in (E) and (G) above are seen to be applicable here since based on the prior art teachings, administration of sialylated oligosaccharide composition is taught for reducing weight gain and obesity in infants and children. Thus, it is obvious to look for infants who have an excessive weight gain during the first few months of life to administer the composition in the methods of claims 1 and 2. The artisan would also find it obvious to look at infants that fit the other criteria also in view of the teaching of Neerven.	Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.

Conclusion
1. Pending claims 1-8, 12 and 19-25 are rejected.
2. Claims 9-11 and 13-18 have been canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623